DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	According to paper filed March 9th 2020, claims 1-9 are pending for examination with a March 13th 2019 priority date under 35 USC §119(a)-(d) or (f).

Claim Objections
Claims 7-9 are objected to because of the following informalities:  containing unnecessary numbers (e.g., 18, 26).  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.

Claim 1 recites a “method” comprising steps that may be performed manually and/or mentally. Thus, the recited method is an abstract idea in that it is not tied to a particular machine or apparatus and it does not transform a particular article into a different state or thing.
It is not clear what hardware component(s) are needed for implementing these steps, such as a computer processor. Accordingly, the recited steps is non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. §112, the applicant), regards as the invention.
Claim 5 recites a feature that is unclear. It is unclear if a user reduces the probability value of all non-selected booking programs? Said feature is cited for the reduction of the probability of matched features until further clarification provided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-7 and 9 are rejected under 35 U.S.C. §103 as being unpatentable over Bhogal (US 2018/0292092), hereinafter Bhogal, and further in view of Winter (EP 3570207 A1), hereinafter Winter.

Claim 1
“recording an image of food to be cooked; implementing a recognition of the recorded image of the food to be cooked, based on machine learning” Bhogal [0138] discloses “the cooking parameter model can include a cooking parameter machine learning model” and Bhogal [0067] discloses “storing images of the users in the cooking profiles; capturing an image of the current user with an optical sensor, such as an oven camera”,

“to determine probability values of a likelihood that the food to be cooked corresponds to known foods to be cooked” Winter [0030] discloses “determining that the image object corresponds to the physical object, if the determined probability measure exceeds a predetermined threshold; wherein the determining of the probability measure may comprise matching the image object with the physical object by comparing the identification data with pre-stored data of the particular physical object”;

“upon one of the probability values exceeding a default threshold value, selecting a cooking program associated with the corresponding one of the known foods to be cooked; specifying the selected cooking program to the cooking device” Bhogal [0080] discloses “[e]xamples of foodstuff parameters include color images (e.g., video or single images), thermal images, information derive from images, surface temperature … ” and Bhogal [0108] discloses “[c]ooking parameter values can be recorded at a predetermined frequency (e.g., during the cooking session), in response to the occurrence of a recording event (e.g., in response to occurrence of a food insertion event, in response to receipt of a query from a user device, in response to expiration of a cooking timer, etc.), in response to other trigger events (e.g., manual selection by the user to upload cooking parameters; stored cooking parameter data at the oven exceeding a data type or data amount threshold”;

“at least one of the two following steps: increasing the probability value for the recorded image and the one of the known foods associated with the recorded image in response to a user subsequently starting the selected cooking program; and reducing the probability value for the recorded image and the one of the known foods associated with the recorded image in response to the user discarding the selected cooking program” Bhogal [0114] discloses “the images can be analyzed to extract the foodstuff progress, … the system can determine that the foodstuff (‘chicken’) is below a threshold level of foodstuff parameter (‘brownness’) for target food output condition (‘crispness’) at a given time in the cooking session”.

Bhogal and Winter disclose analogous art. However, Bhogal does not spell out the “food image match probability” as recited above. It is disclosed in Winter. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Winter into Bhogal to enhance its cooking program functions.

Claim 2
“when one the two following conditions is met: no probability value exceeds the default threshold value; and the user discards the selected cooking program, the method comprising the following steps” Bhogal [0108] discloses “stored cooking parameter data at the oven exceeding a data type or data amount threshold”: 
“detecting at least one of the food to be cooked and a cooking program subsequently selected by the user of the cooking device; and at least one of the following two steps: creating an association between the recorded image and at least one of the food to be cooked and the cooking program; and increasing of the probability of an existing assignment” Bhogal [0132] discloses “features selection rules can be applied in selection features purposed for optimizing: cooking speed (e.g., achieving target food output conditions while minimizing cooking time”.

Claim 3
“wherein the image is recorded by a camera of the cooking device or by a mobile terminal” Bhogal [0042] discloses “the sensor includes a camera configured to record images 11 or video of the cooking cavity”.

Claim 4
“when the probability values of a plurality of known foods to be cooked exceed the default probability value, further comprising the following steps selecting a respective cooking program for each of the known foods to be cooked whose probability value exceeds the default threshold value” Winter [0030] discloses “determining that the image object corresponds to the physical object, if the determined probability measure exceeds a predetermined threshold”;

“giving input to the cooking device of the selected respective cooking programs in the sequence of descending probability values” Bhogal [0067] discloses “identifying the user corresponding to the current cooking session based on similarity scores between the current operation parameters and the historic operation parameters for the first and second users”; “giving input to device” is a user action that does not carry patentable weight;

“wherein the probability value for the recorded image and the one of the known foods associated with the recorded image is increased for the one of the selected respective cooking programs that is subsequently started by the user” Bhogal [0135] discloses “[t]he adjustment condition can be a predetermined automatically determined, or manually determined threshold value, a frequency threshold for repeated responses for a specific value, a range of values, a changing rate of feedback value responses, … upon receiving a feedback value for a subjective food parameter of ‘overcooked’ in response to a first subjective parameter query (wherein the adjustment condition is any value varying from a subjective food parameter of ‘perfectly cooked’)”.

Claim 5
“wherein the probability value for the recorded image and the associated food to be cooked is reduced for cooking programs which the user does not subsequently start” Bhogal [0135] discloses “[t]he adjustment condition can be a predetermined automatically determined, or manually determined threshold value, a frequency threshold for repeated responses for a specific value, a range of values, a changing rate of feedback value responses”.

Claim 6
“wherein the selected cooking program is input to the cooking device in that a food to be cooked is specified for the associated cooking program” Bhogal [0135] discloses “upon receiving a feedback value for a subjective food parameter of ‘overcooked’ in response to a first subjective parameter query (wherein the adjustment condition is any value varying from a subjective food parameter of ‘perfectly cooked’)”.

Claim 7
“primary device control unit (18, 26) for controlling operating elements, display elements (14), and cooking functions of the cooking device; a network interface with a second control unit (16)” Bhogal [0041] discloses “[t]he sensors can be connected to and controlled by the processor 500, or be otherwise controlled” and Bhogal [0051] discloses “user output (e.g., display, speakers, etc.), user input (e.g., touchscreen, microphone, etc.), communication module (e.g., wireless communication module)”;
“a camera (6) connected to the second control unit (16) and configured to record images of a cooking space of the cooking device” Bhogal [0067] discloses “storing images of the users in the cooking profiles; capturing an image of the current user with an optical sensor, such as an oven camera”;

“wherein the second control unit (16) is configured to process recorded images independently of the primary device control unit (18) and to transmit them over the network interface” Winter [0037] discloses “[c]emra C1 typically will be connected by line 11 with the database DB1. Line 11 may be a real network cable or may be a wireless connection”.

Claim 9
Claim 9 is rejected for the similar rationale given for claim 1.

Claim 8 is rejected under 35 U.S.C. §103 as being unpatentable over Bhogal (US 2018/0292092), hereinafter Bhogal, in view of Winter (EP 3570207 A1), hereinafter Winter, and further in view of Yang et al. (US 2017/0185236), hereinafter Yang.

Claim 8
“wherein the second control unit is a system-on-chip device (40) configured to perform image processing and network functionality” Yang [0039] discloses “hardware logic components… System-on-a-chip systems (SOCs)”.

Bhogal, Winter and Yang disclose analogous art. However, Bhogal does not spell out the “system on chip” as recited above. It is disclosed in Yang. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Yang into Bhogal to enhance its cooking program functions.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088. The examiner can normally be reached Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175